                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,
          Plaintiff,

v.                                               Case No. 13-10031-01-JTM

JASON MATTHEW PENNINGTON,
         Defendant.

                            MEMORANDUM AND ORDER


       This matter is before the court on defendant Jason Matthew Pennington’s third

motion for early termination of supervised release (Dkt. 106). The court’s prior orders

denied Pennington’s requests for early termination due to a failure to adequately address

the outstanding forfeiture balance due on his criminal judgment and failure to address

the impact of an ongoing bankruptcy matter on that repayment obligation. (See Dkt. 103,

105). Pennington contends that early termination is now appropriate as a plan has been

reached in the bankruptcy matter that addresses partial repayment and ultimate

discharge of his financial obligation to the United States. The United States continues to

oppose Pennington’s request. The United States Probation Office does not oppose the

request, and details concerning its position can be found in the court’s prior orders.

       Upon review of Pennington’s motion, the court is satisfied that the plan set forth

in Pennington’s bankruptcy matter (United States Bankruptcy Court for the District of

Kansas case number 19-10112-13) adequately addresses the court’s prior concerns about

payment of Pennington’s outstanding financial obligation to the United States. The court

notes that the United States did not object to the plan as set forth in the bankruptcy
proceedings. According to Pennington’s Probation Officer, other than compliance with

the financial condition of supervised release, Pennington has been in compliance with the

terms of his supervision since it commenced on April 5, 2018, has maintained stable

employment and living conditions since that time, and otherwise has given the Probation

Office no reason to oppose his request for early termination.

       The court consequently finds that early termination of supervised release is

warranted based on Pennington’s conduct, that it is in the interest of justice, and that it is

supported by the court’s review of the appropriate sentencing factors set forth in 18

U.S.C. § 3553(a). See 18 U.S.C. §3583(e). Pennington’s motion (Dkt. 106) is therefore

GRANTED.

       IT IS SO ORDERED this 30th day of March, 2020.

                                           /s/J. Thomas Marten
                                           THE HONORABLE J. THOMAS MARTEN
                                           UNITED STATES DISTRICT COURT
